Citation Nr: 0020859	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-17 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for sialadenitis due to 
an undiagnosed illness.

4.  Entitlement to service connection for a body rash due to 
an undiagnosed illness.

5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured left mandible and right angle of the 
jaw.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1988 to March 1992.  
The record also suggests that the veteran had reserve service 
in the National Guard, which is unverified.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In a decision dated in August 1998, the Board determined that 
further development was necessary as to the issues of 
entitlement to service connection for bursitis of the left 
and right shoulders; entitlement to service connection for 
sinusitis and rhinitis; entitlement to service connection for 
a low back disorder; entitlement to service connection for 
sialadenitis due to an undiagnosed illness; entitlement to 
service connection for a body rash due to an undiagnosed 
illness; and entitlement to a compensable evaluation for 
residuals of a fractured left mandible and right angle of the 
jaw.  Specifically, the RO was directed to obtain any 
additional treatment records identified by the veteran and to 
afford the veteran various VA examinations.  

Here, the RO contacted the veteran for information as to any 
additional treatment received and was informed by the veteran 
that no other records were available.  The RO also afforded 
the veteran a series of VA examinations, which were conducted 
throughout January and February 1999 and in November 1999.  
Review of the record indicates that the RO complied with the 
Board's directives, as required by law, except as to a 
dermatology examination indicated in the request for an 
examination regarding the veteran's claim for service 
connection for a body rash due to an undiagnosed illness.  
See Stegall v. West, 11 Vet. App. 268 (1998).



The Board finds that a dermatology examination is necessary 
and the issue of entitlement to service connection for a body 
rash due to an undiagnosed illness will be addressed in the 
REMAND section, following the decision below.

The Board also notes that when the veteran's appeal initially 
was before the Board in August 1998, the issues of 
entitlement to service connection for bursitis of the right 
and left shoulders and for rhinitis were also in appellate 
status.  Subsequent to the Board's remand, however, service 
connection was granted for all three disorders in an April 
1999 rating decision.  In light of the RO's grant of service 
connection for those three issues, they are no longer before 
the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of an appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Service connection for a fracture of the left mandible and 
right angle of the jaw was granted in a May 1995 rating 
decision, and a noncompensable evaluation was assigned, 
effective from July 14, 1994.  The veteran appealed that 
initial rating.  In an April 1999 rating decision, the RO 
increased the veteran's disability rating to 20 percent, 
effective from July 14, 1994.  This 20 percent disability 
rating remains in effect and is the subject of this appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Competent medical evidence showing a nexus, or link, 
between the veteran's sinusitis and his service has not been 
presented.

2.  Competent medical evidence showing a nexus, or link, 
between the veteran's claimed low back disorder and his 
service has not been presented.



3.  The veteran served on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

4.  The evidence of record does not show that the veteran's 
sialadenitis is related to service.  The veteran's subjective 
symptoms have been attributed to a diagnosed disorder.

5.  The veteran's residuals of a fractured left mandible and 
right angle of the jaw are manifested by problems eating 
tough foods.  Clinically, it was noted that the veteran has a 
vertical opening of 22 millimeters of intrinsic distance, and 
the right temporomandibular joint was mildly sore to 
palpation, as was the right masseter and the right 
temporalis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
sialadenitis due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991); 
see 38 C.F.R. § 3.317 (1999).

4.  The schedular criteria for an evaluation in excess of 20 
percent for the veteran's residuals of a fractured left 
mandible and right angle of the jaw have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.150, Diagnostic Codes 9903, 9904, 9905 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection, including Persian Gulf War 
Claim

I.  Pertinent Laws and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).

As to claims for service connection for an undiagnosed 
illness, a well grounded claim requires 1) proof of active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; 2) the manifestation of one or more 
signs or symptoms of undiagnosed illness; 3) objective 
indications of a chronic disability either manifest during 
the relevant period of service or to a compensable degree or 
more within the specified presumptive period; and 4) a nexus 
between the chronic disability and the undiagnosed illness 
(in other words, proof that the chronic disability is the 
result of the undiagnosed illness).  VAOPGCPREC 4-99 (May 3, 
1999).

In general, VA shall pay compensation to a Persian Gulf War 
veteran who exhibits objective indications of chronic 
disability, which results from an illness or 

combination of illnesses manifested by one or more signs or 
symptoms such as those listed in 38 C.F.R. § 3.317(b), 
provided that such disability became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001, and by history, physical examination, and laboratory 
test such disability cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (1999).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  Id.

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper and lower); sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id.

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  Id.

The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
Id.


II.  Factual Background

The veteran's service medical records include an entrance 
examination report dated in January 1988.  The veteran 
reported a history of sinusitis, which was clinically noted 
as vasomotor rhinitis.  The veteran denied any history of 
recurrent back pain.  In February 1989, the veteran sought 
treatment for mild lumbar back pain, subsequent to a fall.  
The veteran denied any radiculopathy and any loss of bowel 
and bladder.  Physical examination demonstrated mild lumbar 
tenderness and tightness.  The assessment was mechanical low 
back pain.  The veteran was placed on profile and prescribed 
Motrin and Robaxin.  In October 1989, the veteran sought 
treatment for a runny nose with mild sneezing.  Objectively, 
it was noted that there was moderate nasal mucosal swelling 
and clear nasal discharge.  The veteran's lungs were clear to 
auscultation.  The assessment was upper respiratory 
infection, probable allergic component.  In April 1990, the 
veteran complained of a runny nose and right facial pain, 
which had lasted for one week.  Objectively, it was noted 
that the veteran had pale nasal mucosal swelling, right 
greater than left.  There was also right frontal/maxillary 
sinus tenderness.  The assessment was allergic rhinitis, with 
sinusitis.  The separation examination report, which is 
undated, shows that the veteran reported that his sinuses had 
bothered him the last three years and that they had been 
frequently infected.  There was no clinical notation as to 
the veteran's reported sinusitis.  The veteran denied any 
recurrent back pain and reported no pertinent symptomatology 
or abnormality.  There was no clinical notation as to the 
veteran's low back.

The veteran's VA Persian Gulf War registry examination 
report, dated in August 1994, reflects the veteran's reports 
that he had sinusitis prior to going to Saudi Arabia, but it 
was aggravated by the desert.  The veteran also reported that 
he had been seen by an ears, nose, and throat doctor when he 
returned from Saudi Arabia and that he was treated with nasal 
sprays and antibiotics.  The veteran also complained of lymph 
node enlargement, which began in 1992 with swelling of his 
lymph nodes in the neck and throat.  It was noted that the 
veteran had had no evaluation for this.  The veteran did not 
reference his lower back, and the examiner did not clinically 
comment on the veteran's lower back.  Physical examination of 
the area underneath the veteran's tongue demonstrated a 
swelling and hard discrete area on the left, in the 
approximate area of the caruncula of the sublingual gland.  
It was noted in the assessment that sublingual salivary gland 
stones and sinusitis needed to be ruled out.  The veteran was 
to be seen in consultation by otolaryngology.

The veteran's otolaryngology consultation was conducted in 
September 1994.  It was noted that the veteran complained of 
intermittent swelling of his left submandibular gland area, 
with a small mass under his tongue.  The veteran stated that 
he had noticed "multiple small rocks" that he had spit out 
from his mouth, which all pertained to the left side.  
Subsequent to physical examination, the recorded impression 
was probable recurrent left sialadenitis related to calculus 
and probable recurrent sialolithiasis.  The examiner noted 
that a stone from the veteran's duct was removed and, 
hopefully, the veteran would be symptomatically improved.  

The veteran's VA treatment records (dated from August 1994 to 
February 1999) reflect treatment received by the veteran for 
complaints of chronic low back pain, which radiated down the 
back and into the right leg.  The veteran was diagnosed with 
L3-L4 disc bulging.  These records are silent as to the 
veteran's service medical history pertaining to his back and 
do not address the etiology or onset of the veteran's low 
back pain.  These records also reflect a diagnosis of minimal 
chronic maxillary sinus disease but do not address the 
etiology or onset of the veteran's sinus disease.  These 
records contain no medical opinion relating either the 
veteran's low back pain or his sinusitis to service and 
events therein, nor is there any medical opinion indicating 
that the veteran's sinusitis was aggravated by service.  
These records are negative for any treatment of the veteran's 
sialadenitis, although copies of the veteran's various VA 
examinations are contained therein.

A February 1995 VA examination report reflects, in pertinent 
part, the veteran's complaints of hip pain, which was 
progressive.  The veteran did not reference his sinusitis or 
his sialadenitis.  Subsequent to physical examination, the 
examiner diagnosed arthralgias and indicated that the veteran 
presented with probable bursitis and sciatic pain.  The 
examiner did not comment as to either the veteran's sinusitis 
or sialadenitis.

The private medical records (dated from April 1995 to June 
1998) reflect the veteran's complaints of pain in both hips, 
which radiated into his legs and made it difficult for him to 
walk.  A VA MRI was referenced, which indicated that the 
veteran had significant narrowing in the lumbar region.  The 
veteran's physician noted historically the veteran's 
confinement to a wheelchair and the results of treatment with 
Doxycycline.  Neither the veteran's sinusitis nor his 
sialadenitis was referenced or addressed.

An April 1995 VA spine examination report reflects the 
veteran's reports as to having sustained three injuries 
involving his low back while in service.  The first occurred 
in December 1990 when the veteran slipped on the ice and his 
feet were thrown out from under him.  He went to the 
battalion aid station and was treated conservatively.  The 
veteran did not remember the original diagnosis.  The second 
episode occurred in January 1991 when the veteran was on 
maneuvers.  He again hurt his low back and sought medical 
attention.  The veteran was treated conservatively at the 
time.  He did not remember the original diagnosis rendered.  
The third episode occurred in November 1991, when the Huey 
helicopter the veteran was in blew a turbine and experienced 
a hard landing.  The veteran stated that the entire crew had 
been evaluated, and he had been cleared.  Currently, the 
veteran presented with only occasional stiffness, which was 
localized to the lumbosacral spine.  Subsequent to physical 
examination, the diagnosis was musculoskeletal strain, 
lumbosacral spine, mild in severity.  The examiner did not 
comment as to the relationship, if any, between the veteran's 
current musculoskeletal strain and events in service.  A 
contemporaneous MRI of the lumbar spine showed minimal 
degenerative changes of the L3-4 and L4-5 disc spaces, with 
small focal posterior disc protrusion at L3-4.

A VA general medical examination report dated in April 1995 
references the veteran's earlier VA examinations and notes 
that the veteran's Persian Gulf War registry examination in 
August 1994 had been very thorough.  The veteran denied any 
new conditions since his last examination and the examiner 
did not believe that an additional examination was necessary 
at that time.

A June 1996 VA general medical examination report is negative 
for any reference to or clinical discussion of the veteran's 
sinusitis.  The veteran also did not reference any low back 
disorders, although it was noted that the veteran's 
arthralgias had been evaluated previously.  It was also noted 
that the veteran had been previously diagnosed with left 
recurrent sialolithiasis due to calculi.  The examiner did 
not comment clinically as to the veteran's sinusitis, low 
back, or left recurrent sialolithiasis.

A VA orthopedic examination was also conducted in June 1996.  
At that time, the veteran reported that he had had extensive 
evaluation for his back disorder previously, at the VA 
Orthopedic Clinic.  An MRI that had been done in 1995 showed 
degenerative changes of the L3-4 and L4-5 discs, with a small 
focal posterior disc protrusion at L3-4.  The veteran had 
been given a steroid shot in the spinal area, but there had 
been no improvement.  The veteran denied ever having any back 
pain.  Instead, he had had leg pain, which had been so bad 
that he had been confined to a wheelchair.  It was noted that 
the veteran was being followed by the VA Rheumatology Clinic, 
with a diagnosis of possible lumbar radiculopathy.  An EMG 
study had been conducted that was essentially normal.  The 
veteran did not reference his sinusitis.  Subsequent to 
physical examination, the diagnosis was mild degenerative 
joint disease of the lumbar spine.  The examiner did not 
offer an opinion relating the veteran's degenerative joint 
disease of the lumbar spine to his service.

In January 1999, a VA sinus examination was conducted.  At 
that time, the veteran stated that he had never had any sinus 
infections or trouble prior to joining the armed forces.  He 
reported having had four to six bouts of sinus infection, 
which required antibiotic treatment by a local physician.  
Subsequent to physical examination, the diagnosis was 
recurrent sinusitis.  By history, the examiner reiterated 
that the veteran had started having sinus infections after he 
joined the armed forces and served in the Persian Gulf.  
Prior to that, the veteran had never had medical problems or 
sinus infections that required medical intervention.  The 
examiner noted that the veteran had four to six bouts of 
infection every year.  The examiner did not offer an opinion 
relating the veteran's reported sinus infections to his 
service.

Another VA orthopedic examination was conducted in January 
1999.  At that time, the veteran denied any history of low 
back pain and any history of low back injury.  The veteran 
stated that he had no idea why low back pain was a part of 
the examination.  Subsequent to physical examination, the 
examiner remarked that the veteran had no low back 
disability.

A VA examination was also conducted in January 1999.  At that 
time, the veteran reported a history of multiple episodes of 
stones and sialadenitis on the left side.  The veteran also 
stated that his private doctor had removed stones on two 
occasions and that a VA doctor had also removed a stone once.  
The veteran himself had removed stones two to three times.  
The last episode had been about a year earlier.  The examiner 
deferred comment as to the veteran's sialadenitis.

An addendum to the January 1999 VA examination, dated in 
March 1999, indicates that there is no evidence that the 
veteran's active military duty precipitated his complaints of 
chronic sinusitis.  The examiner also noted that the 
formation of salivary duct stones could not be related to any 
specific environmental exposure and/or known cause.  These 
stones and the associated swelling of the gland could occur 
in any person, at any time, and in any location.

A November 1999 VA peripheral nerves examination report 
reflects the veteran's reports of recalling only one injury 
to his back, which was in 1990 when he fell and had transient 
low back pain but no other sequelae.  A contemporaneous MRI 
of the veteran's lumbosacral spine revealed a fairly severe 
central canal spinal stenosis at L3-4, which approached the 
equivalent of myelographic block.  There was also some spinal 
stenosis at L4-5, but this was not as severe.  Subsequent to 
physical examination, the diagnosis was lumbar spinal 
stenosis.  The examiner commented that the veteran had 
longstanding complaints of burning in the lower extremities. 
He did not have any significant component of back pain, and 
he did not describe true neurogenic claudications.  However, 
imaging of the lumbosacral spine revealed severe spinal canal 
stenosis at L4-5 and L3-4.  There was some proximal weakness 
in the lower extremities and some patchy sensory loss.  The 
examiner stated that the etiology of the sensory level 
detected on examination was unclear, but it could have been 
related to some spinal stenosis of the thoracic or cervical 
spine.  The examiner also stated that the exact etiology of 
the acute weakness that rendered the veteran wheelchair-bound 
in 1994 was unclear.

Lay statements submitted by the veteran in support of his 
claim speak to his gland problems and indicate that he was 
"the picture of health" prior to his service.

III.  Analysis

With respect to the veteran's claim for service connection 
for sinusitis, the Board recognizes the veteran's contentions 
that he is so entitled.  Specifically, the Board acknowledges 
the veteran's reports both that his sinusitis preexisted 
service but was made worse by his service and that he had 
never had any sinus infections or trouble prior to his 
service in the armed forces.  However, the Board must adhere 
to established laws and regulations in its determinations.  
As such, regardless of whether the veteran's sinusitis did or 
did not exist prior to his entry into service, the veteran's 
claim as to this issue must be denied, as it is not well 
grounded.

As discussed above, a well-grounded claim of entitlement to 
service connection requires 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, supra.

Here, the Board finds medical evidence of a current 
disability (recurrent sinusitis) and evidence of in-service 
incurrence (the veteran's assertions and documented treatment 
in the veteran's service medical records).  However, the 
Board finds that there is no competent medical evidence of a 
nexus, or link, between the veteran's current sinusitis and 
his service.  Such evidence is necessary for a well-grounded 
claim of entitlement to service connection.  Id.

Specifically, while the veteran's service medical records 
reflect treatment received for sinusitis, the Board notes 
that none of the post-service clinical evidence of record 
offers an opinion relating the veteran's sinusitis to his 
service, including any documented in-service treatment.  
Indeed, most of the post-service clinical evidence of record 
is silent as to the etiology of the veteran's sinusitis.  
Further, it was noted in the March 1999 addendum to the 
January 1999 VA examination report that there was no evidence 
that the veteran's active military duty precipitated his 
complaints of chronic sinusitis.  

In effect, the veteran has proffered only his assertions (and 
those contained in the lay statements submitted in support of 
his claim) that his current sinusitis is related to his 
service.  Nothing in the record indicates that either the 
veteran or the individuals who made statements on his behalf 
possess the medical expertise necessary to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions as to causation and diagnosis are inadequate.  
Id.  Where the determinative issue involves medical causation 
or diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.  

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current sinusitis and events in 
service, the veteran has not submitted a well-grounded claim 
of entitlement to service connection for sinusitis.  See 
Caluza v. Brown, supra.

In reaching this determination, denying service connection 
for sinusitis, the Board acknowledges that it has not 
discussed the veteran's alternative claim, that his sinusitis 
preexisted service and was aggravated therefore by his 
service.  In this respect, though, absent a well-grounded 
claim for service connection, the Board does not need to 
reach the question of whether the veteran's claimed sinusitis 
preexisted service or was aggravated thereby.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).

The Board also acknowledges the possibility that the 
veteran's service medical records are incomplete, as 
suggested by the veteran, when he stated that treatment 
records from 1991 were missing.  However, the Board notes 
that the veteran's separation examination (the veteran's last 
service record in effect) is of record.  The Board also 
stresses that its decision in this instance does not depend 
on or involve the content of the veteran's service medical 
records.  Clearly, the veteran experienced sinus problems 
while in service.  Rather, the Board finds that the veteran 
has not submitted a well-grounded claim of entitlement to 
service connection, as there is no competent medical evidence 
of record offering an opinion as to the relationship, if any, 
between the veteran's current sinusitis and events in 
service.

With respect to the veteran's claim for service connection 
for a low back disorder, the Board again recognizes the 
veteran's contentions that he is so entitled.  Specifically, 
the Board acknowledges the veteran's assertions that he 
injured his back three times while in service.  However, the 
veteran's claim as to this issue must also be denied, as it 
is not well grounded.

In this respect, the Board notes that there is medical 
evidence of a current disability (musculoskeletal strain of 
the lumbosacral spine, with minimal degenerative changes and 
disc protrusion) and evidence of in-service incurrence (the 
veteran's assertions and the one documented episode of 
treatment for mechanical low back pain).  However, the Board 
finds no competent medical evidence of a nexus, or link, 
between the veteran's current claimed low back disorder and 
his service.  To reiterate, such evidence is necessary for a 
well-grounded claim of entitlement to service connection.  
See Caluza v. Brown, supra.

Here, while the veteran's service medical records reflect 
treatment received for mechanical low back pain, the Board 
notes that none of the post-service clinical evidence of 
record offers an opinion relating the veteran's current low 
back disorder to his service, including the one documented 
episode of in-service treatment.  Specifically, while the 
veteran's private medical records, VA treatment records, and 
various VA examination reports reflect his complaints of 
chronic low back pain, all are completely negative for any 
clinical discussion as to the etiology of the veteran's low 
back complaints.  None offers any medical evidence of a nexus 
to the veteran's service.

In effect, the veteran has once again proffered only his 
assertions (and those contained in the lay statements 
submitted in support of his claim) that his current low back 
disorder is related to his service.  As noted above, nothing 
in the record indicates that either the veteran or the 
individuals who made statements on his behalf possess the 
medical expertise necessary to render such an opinion.  See 
Espiritu v. Derwinski, supra.  To reiterate, lay assertions 
as to causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.  

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current low back disorder and 
events in service, the veteran has not submitted a well-
grounded claim of entitlement to service connection for a low 
back disorder.  See Caluza v. Brown, supra.

As for any missing service medical records, the Board 
reiterates that its decision in this instance does not depend 
on or involve the content of the veteran's service medical 
records.  Clearly, the veteran was treated for mechanical low 
back pain while in service, although no pertinent 
symptomatology or abnormalities were noted upon separation 
examination.  Rather, the Board finds that the veteran has 
not submitted a well-grounded claim of entitlement to service 
connection, as there is no competent medical evidence of 
record offering an opinion as to the relationship, if any, 
between the veteran's current low back disorder and events in 
service.

In reaching this determination, denying service connection 
for a low back disorder, the Board notes that the veteran has 
been granted service connection for poly arthralgias, to 
include joint and muscle pain.

As to the veteran's claim for service connection for both 
sinusitis and a low back disorder, the Board notes that the 
veteran was put on notice as to the evidence required to 
support his claim as to these issues in the August 1995 
statement of the case and in the October 1997 supplemental 
statement of the case, as he was informed of the evidentiary 
requirements of a well-grounded claim and told that medical 
evidence as to a relationship between the veteran's sinusitis 
and low back disorder and his service was necessary.  
Moreover, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

With respect to the veteran's claim for service connection 
for sialadenitis due to an undiagnosed illness, as discussed 
above, compensation is payable to a Persian Gulf War veteran 
who exhibits objective indications of chronic disability, 
which results from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317, so long as such 
disability cannot be attributed to any known clinical 
diagnosis (by history, physical examination, and laboratory 
tests).  See 38 C.F.R. § 3.317.

In this instance, the Board notes that the veteran was 
diagnosed with recurrent left sialadenitis related to 
calculus and probable recurrent sialolithiasis upon VA 
examination in September 1994.  Applicable VA regulation 
prohibits compensation payment for an undiagnosed illness 
where, in fact, there is a known clinical diagnosis as to the 
claimed disability.  Id.  Further, it was noted in the March 
1999 addendum to the January 1999 VA examination that the 
formation of salivary duct stones could not be related to any 
specific environmental exposure and/or known cause.  These 
stones and the associated swelling of the gland could occur 
in any person, at any time, in any location.  As such, the 
evidence of record does not show that the veteran's 
sialadenitis is related to his service or that it may be 
presumed to be related to active duty service, including his 
service in the Persian Gulf.  Accordingly, then, a well-
grounded claim for entitlement to service connection for 
sialadenitis due to an undiagnosed illness has not been 
presented.  See VAOPGCPREC 4-99; see also 38 C.F.R. § 3.317.

In reaching this determination, the Board acknowledges that 
the veteran was not previously put on notice as to the 
evidentiary requirements of a well-grounded claim for service 
connection for an undiagnosed illness.  Rather, the RO 
considered and denied the veteran's claim as to this issue on 
the merits of the case.  In so doing, however, the RO 
provided the veteran with greater consideration than 
warranted in this instance.  Absent a well-grounded claim, a 
determination on the merits was not appropriate.  As such, 
the Board's more limited consideration of the veteran's 
appeal as to this issue does not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the Board 
notes that the veteran was provided with the provisions of 
38 C.F.R. § 3.317, in the August 1995 statement of the case 
and in the October 1997 supplemental statement of the case.

To reiterate, absent a well-grounded claim, application of 
the rule regarding benefit of reasonable doubt is not 
required.  38 U.S.C.A. § 5107(b) (West 1991). Moreover, the 
veteran has not provided any indication of the existence of 
additional evidence that would make this aspect of his claim 
well grounded.  See Epps v. Gober, supra; Robinette v. Brown, 
supra.  In this respect, the Board points out that the 
veteran has been granted service connection for poly 
arthralgias, joint pain, muscle pain, fatigue, 
gastrointestinal problems, and night sweats due to an 
undiagnosed illness.

Entitlement to an Increased Evaluation

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Here, the veteran's residuals of a fractured left mandible 
and right angle of the jaw are addressed by the schedular 
criteria applicable to dental and oral conditions.  See 
38 C.F.R. Part 4, § 4.150.  Specifically, Diagnostic Code 
9905 (Temporomandibular articulation, limited motion of) 
provides for a 20 percent evaluation where the inter-incisal 
range is from 21 to 30 millimeters.  A 30 percent evaluation, 
the next higher evaluation available, is warranted where 
inter-incisal range is from 11 to 20 millimeters.  A maximum 
40 percent evaluation is warranted where inter-incisal range 
is from zero to 10 millimeters.  Ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.  The veteran is currently 
evaluated as 20 percent disabled under Diagnostic Code 9905.

Historically, the veteran has also been evaluated under 
Diagnostic Code 9904 (Mandible, malunion of), which provides 
for a maximum 20 percent evaluation for severe displacement.

Alternatively, Diagnostic Code 9903 (Mandible, nonunion of) 
provides for a maximum 30 percent evaluation where there is 
evidence of severe disability.  The level of disability is 
dependent upon the degree of motion and relative loss of 
masticatory function.

II.  Factual Background

The veteran's VA treatment records and private medical 
records (dated from August 1994 to February 1999 
collectively) are negative for clinical findings as to the 
veteran's residuals of a fractured left mandible and right 
angle of the jaw.

An April 1995 VA dental examination report reflects the 
veteran's complaint of bony exostoses on the lingual aspect 
of his mandible.  These appeared to be lingual tori.  The 
veteran also complained of occasional pain at the old 
fracture site, in the midline of the mandible and in the left 
symphysis area.  Objectively, it was noted that the veteran 
exhibited wear patterns on teeth consistent with bruxing.  
Radiographically, the right retromolar pad had a metal 
ligature consistent with an open reduction of a mandibular 
fracture.  The examiner stated that this disability had no 
effect on the veteran's everyday activities.  The examiner 
also stated that there were no ancillary problems as a result 
of the veteran's dental condition.  Diagnostic clinical 
testing and lingual tori were consistent with bruxing and 
were not a result of the veteran's fractured mandible.  The 
occasional pain that the veteran exhibited at the old 
fracture site could not be objectively evaluated.  The 
diagnosis was lingual tori and occasional pain in the 
mandible, which did not appear to be of a debilitating 
nature.

A June 1996 VA orthopedic examination report reflects the 
veteran's service medical history of a broken jaw in 1989.  
Physical examination of the temporomandibular joints was 
intact, with no evidence of swelling or redness.  The 
examiner did not comment on the severity of the veteran's 
residuals of a fractured left mandible and right angle of the 
jaw.

A February 1999 VA dental and oral examination report 
reflects the veteran's reports that he had no problems 
speaking.  However, the veteran did admit to problems eating 
tough foods, such as tough steak or raw vegetables.  Physical 
examination found the veteran to have a vertical opening of 
22 millimeters intrinsic distance.  Right lateral excursion 
was approximately 80 percent, and left lateral excursion was 
100 percent.  The veteran's protrusive excursion was 100 
percent.  All of the lateral excursions caused pain in the 
right joint.  The veteran's right temporomandibular joint was 
mildly sore to palpation, as was the right masseter and right 
temporalis.  There was no click or popping in the 
temporomandibular joint noted to palpation.  The veteran had 
a class-I occlusion and nonrestorable missing teeth 1, 16, 
17, and 32.  The veteran also had restorable missing tooth 3.  
There were alloy fillings at teeth 14, 18, 19, and 31.  There 
were no other remarkable findings.  The examiner stated that 
the veteran's occlusion appeared to be reasonably normal.  A 
contemporaneous x-ray study of the veteran's 
temporomandibular jaw was taken, which revealed wire ligature 
in the right superior border just distal to tooth 31.  There 
was no apparent loss of osseous contour of the 
temporomandibular joint, including the condyle and eminence.  
The examiner noted that the veteran had a superior border 
wire, which was obviously in the area of the right angle 
fracture of the mandible.  The examiner also noted that the 
veteran had right temporomandibular joint pain and myofascial 
pain dysfunction associated with the right temporomandibular 
joint.  The veteran's range of motion was limited, as was his 
right lateral excursion.

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that the 
veteran's appeal as to this issue must be denied.  An 
evaluation in excess of 20 percent for residuals of a 
fractured left mandible and right angle of the jaw is not 
warranted.

As discussed above, Diagnostic Code 9905 provides for a 20 
percent evaluation where the inter-incisal range is from 21 
to 30 millimeters.  A 30 percent evaluation is warranted 
where inter-incisal range is from 11 to 20 millimeters.  A 
maximum 40 percent evaluation is warranted where inter-
incisal range is from zero to 10 millimeters.  Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  The veteran is 
currently evaluated as 20 percent disabled under this 
diagnostic code.

Here, the record shows that the veteran has 22 millimeters 
intrinsic distance.  Given this clinical finding, 22 
millimeters of intrinsic distance, a 20 percent evaluation is 
warranted, as 22 mm. falls between 21 and 30 millimeters.  A 
30 percent evaluation would require an inter-incisal range 
from 11 to 20 millimeters.  In this instance, given the 
precise numerical distinction between a 20 and 30 percent 
evaluation under Diagnostic Code 9905, the Board finds that 
the veteran's disability picture more nearly approximates the 
schedular criteria required for a 20 percent evaluation than 
that required for a 30 percent evaluation.  See 38 C.F.R. 
§ 4.7; see also 38 U.S.C.A. § 5107(b).  

As for evaluation under Diagnostic Code 9904, the Board 
reiterates that this diagnostic code only provides for a 
maximum 20 percent evaluation.

Alternatively, Diagnostic Code 9903 provides for a maximum 30 
percent evaluation where there is evidence of severe 
disability.  In this respect, though, the Board notes the 
examiner's findings in the April 1995 VA examination report 
that the veteran's disability had no effect on his everyday 
activities and that there were no ancillary problems as a 
result of the veteran's dental condition.  In addition, 
although the examiner at the February 1999 VA dental 
examination noted that the veteran had right 
temporomandibular joint pain and myofascial pain dysfunction 
associated with the right temporomandibular joint, it was not 
indicated that this caused severe disability.  In fact, the 
veteran reported that the only problems he had were eating 
tough or hard foods, such as tough steak and raw vegetables.

The veteran has reported that he has pain as a residual of 
the fracture of the left mandible and right angle of the jaw.  
VA regulations and the Court's caselaw are clear that pain 
may provide a basis for a compensable rating.  See 38 C.F.R. 
§ 4.40 (1999) ("functional loss . . . may be due to pain, . 
. . and a part which becomes painful on use must be regarded 
as seriously disabled."); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991) ("under 38 C.F.R. § 4.40, functional 
disability due to pain may be the basis of a compensable 
rating.")

The Board acknowledges that the April 1995 VA dental 
examination report notes that the veteran complained of 
occasional pain at the old fracture site of his mandible.  
The examiner noted that the veteran's disability had no 
effect on his everyday activities and the occasional pain at 
the old fracture site could not be objectively evaluated.  
The examiner at the February 1999 VA dental examination noted 
that the veteran had right temporomandibular joint pain and 
myofascial pain dysfunction associated with the right 
temporomandibular joint.

In this case, the evidence shows that the veteran complained 
of pain, but there are no recorded objective findings or 
adequate pathology of pain.  Moreover, the evidence indicates 
that the functional loss of masticatory function due to pain 
is slight.  The examiner at the April 1995 VA dental 
examination indicated that the veteran's occasional pain in 
the mandible did not appear to be of a debilitating nature.  
The examiner at the February 1999 VA dental examination noted 
that the veteran had right temporomandibular joint pain and 
myofascial pain dysfunction associated with the right 
temporomandibular joint, and did not note any specific 
functional loss resulting therefrom.  The only functional 
limitation reported by the veteran was problems eating tough 
and hard foods.

The Board has taken into consideration the veteran's 
complaints of pain in the mandible and finds that the 
evidence does not support a rating in excess of 20 percent 
for the service-connected residuals of a fractured left 
mandible and right angle of the jaw.

In light of the above, then, the Board finds that the 
veteran's appeal as to this issue must be denied.  The 
evidence before the Board does not support an evaluation in 
excess of 20 percent for the current severity of the 
disability or for any period since July 14, 1994, the 
effective date of the award of service connection and a 20 
percent disability evaluation.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his service-
connected disability in the August 1995 statement of the case 
and in the October 1997 supplemental statement of the case, 
as he was provided with the applicable schedular criteria and 
informed of the reasons and bases for the RO's 
determinations.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for sialadenitis due to an 
undiagnosed illness is denied.

Entitlement to an evaluation in excess of 20 percent for the 
veteran's residuals of a fractured left mandible and right 
angle of the jaw is denied.

REMAND

The Board is obligated by law to ensure that the RO complies 
with the Board's directives.  See Stegall v. West, supra.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Id.  

With respect to the issue of entitlement to service 
connection for a body rash due to an undiagnosed illness, 
review of the evidentiary development accomplished subsequent 
to the Board's August 1998 remand indicates that the RO 
decided a dermatology examination was not necessary, given an 
historical reference in a January 1999 VA examination as to a 
diagnosis of tinea corporis.  Specifically, the RO noted page 
five of the January 1999 VA examination report by C. K., M. 
D., and extrapolated from the discussion contained on that 
page that the veteran's skin disorder had no relationship to 
the Persian Gulf.  A review of page five of this January 1999 
VA examination report leaves the Board no choice but to once 
again remand this issue for a VA dermatological examination.

In this regard, the Board finds that Dr. C. K. found a scaly, 
flaky, dermatitis on the dorsum of both of the veteran's 
hands, on the left medial ankle area, and on the right upper 
posterior back.  The examiner noted that the veteran's claims 
file contained a diagnosis of tinea corporis.  Dr. C. K. did 
not discuss the etiology or onset of this disorder, nor was 
information provided regarding the Board's August 1998 remand 
directives as to the veteran's rash.  Rather, the examiner 
deferred assessment as to the veteran's body rash and 
indicated that the dermatology evaluation should be 
consulted.  As noted, no such evaluation was ever 
accomplished.

In light of the above, therefore, the issue of entitlement to 
service connection for a body rash due to an undiagnosed 
illness will not be decided pending a REMAND for the 
following actions:

1.  A VA dermatological examination 
should be scheduled and conducted, by a 
physician familiar with Persian Gulf War 
cases, in order to determine the 
relationship, if any, between the 
veteran's body rash, any undiagnosed 
illness, and his service in the Persian 
Gulf.  The examination report should 
include a full description of the 
veteran's symptoms and clinical findings.  
All suggested studies should be 
performed, and all findings should be 
recorded in detail, with any present skin 
disorder clearly identified.  If deemed 
necessary, colored photographs of the 
skin disorder should be taken and 
associated with the veteran's claims 
file.

The examiner should comment on whether it 
is at least as likely as not (a "50-50" 
ratio) that the veteran's body rash is 
attributable to an undiagnosed illness 
associated with his service in the 
Persian Gulf.  The examiner should supply 
a rationale for any conclusions reached.  
If the examiner cannot offer an opinion 
without resort to speculation, he or she 
should so note.

2.  All volumes of the claims file and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
attendant examination.

3.  The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).

4.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with 

this remand, including all requested 
findings and opinions.  If not, the 
report should be returned to the examiner 
for corrective action.

5.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for a body 
rash due to an undiagnosed illness, 
considering all pertinent law and 
regulations in light of the examination 
report and any conclusions expressed 
therein.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals


 


